COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Elia Pettit, formerly known as Elia Rich,     §              No. 08-14-00241-CV

                      Appellant,               §                 Appeal from the

 v.                                            §           327th Judicial District Court

 Barbara Maxwell, formerly known as            §            of El Paso County, Texas
 Barbara Pettit,
                                               §             (TC# 2011-DCV05317)
                       Appellee.
                                               §
                                             ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 21, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 21, 2015.

       IT IS SO ORDERED this 27th day of January, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.